Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/25/2019. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 7 is objected to because of the following informalities:  the phrase “an axial position relative to the housing” should be amended to read –an axial position from the plurality of axial positions relative to the housing--.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: limitation “ratchet mechanism” in claim 2, the specification disclose the structure of (Lock array (1130) comprises of teeth, wherein each tooth comprises flat leg (1134) and angled leg (1136) configuration of each tooth (1132) is configured to permit lock array (1130) to generally act as a ratchet mechanism relative to obturator, in par.73) that corresponds to the structure of the claimed “ratchet mechanism”.
not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 5 recites the limitations "the exterior" in line 2 and “the depth” in line 4.  There are insufficient antecedent basis for these limitations in the claim.
10 recites the limitation "the length" in line 5.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoon et al (US 5,645,076).

As to claim 1, Yoon discloses a targeting set for use with positioning a biopsy device (device 60, col.5, fig.1-4 and/or device 360, col.13-14, fig.6) within a patient, the targeting set comprising:
(a) a stylet (penetrating member 62, col.5, lines 40-67, fig.1-4 and 6); and 
(b) an actuator (hub 66, col.5, lines 42-52, fig.1-4, and/or actuator in 360, as best seen in fig.6), wherein the actuator includes: 
(i) a housing (housing of 66, and/or housing of 360, as best seen in fig.6), 
(ii) a lock array (locking and releasing mechanism 112 comprising plurality of trigger members 124 and 126 extending inside hub 66, col.7, lines 13-45, fig.1-4, and/or lock release mechanism 312 with plurality of spaced barbs, ratchet teeth or serrations 321 extending inside the housing of 360, col.13, lines 54-62, fig.6) extending inwardly within a hollow interior defined by the housing, wherein the stylet is configured for insertion set position toward the initial position or distal movement of the operating member past the initial position, col.10, lines 19-40 and col.11, lines 38-45, and/or operating member 388 will be moved proximally causing trigger member 326 to move proximally past and engage successive barbs 321 such that the penetrating member moves incrementally in a controlled manner until the operating member has moved to the set position, col.14, lines 8-13 and a plurality of closely spaced barbs, trigger member 326 will be engaged with a nearest distal barb for various set positions ensuring immediate retraction upon distal movement of the operating member, col.14, lines 21-24, as best seen in fig.6).

As to claim 2, Yoon discloses the targeting set, wherein the lock array defines a ratchet mechanism configured to permit distal advancement of the stylet relative to the housing, while preventing substantial proximal movement of the stylet relative to the housing (when penetrating member 62 is moved distally to enter the body cavity, the 

As to claim 3, Yoon discloses the targeting set, wherein the lock array includes a plurality of teeth, wherein each tooth of the plurality of teeth defines a flat portion and an angled portion (plurality of triggers 124/126 have angled and flat portions, col.7, lines 38-40 and/or plurality of spaced barbs, ratchet teeth or serrations 321 have a flat portion and an angled portion, as best seen in fig.1-4, 6 and 6B-6C).

As to claim 6, Yoon discloses the targeting set, further comprising a cannula (portal sleeve 64, col.5, lines 40-52 and col.8, lines 13-35, fig.1-4), wherein the cannula is configured to coaxially receive the stylet (portal sleeve 64 is concentrically disposed around member 62, col.5, lines 40-43, as best seen in fig.1-4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al (US 5,645,076) in view of Sauer et al (US 2007/0167868).

Yoon discloses the invention substantially as claimed above, but failed to disclose the actuator includes a slider positioned on the exterior of the housing and secured to the stylet to move the stylet relative to the housing, wherein the housing includes a plurality of depth indicators configured to indicate the depth of the stylet as the slider is moved relative to the housing.

However Sauer teaches an analogous biopsy device (10, fig.1), wherein the actuator includes a slider positioned on the exterior of the housing and secured to the stylet to move the stylet relative to the housing (slider 70 to control adjust a needle positioned at the exterior surface of the housing of the biopsy device 10, par.15 and par.70-75, as best seen in fig.1), wherein the housing includes a plurality of depth indicators configured to indicate the depth of the stylet as the slider is moved relative to the housing (scale 22S and 24S, par.15 and par.70-75, fig.1).

As these types of depth buttons/sliders are well known in the art, so it would have been obvious to one having an ordinary skill in the art before the effective filing date of the invention to include a depth slider button to the biopsy device taught by Yoon’s invention, as depth control slider 70 taught by Sauer’s invention in par.70, in order to accurately control the penetration depth of the needle/stylet preventing unwanted level of penetration of the internal cavity.
Allowable Subject Matter
Claims 4 and 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure of Flom et al (US 2016/0100858) teaches obturator 15 generally comprises a shaft 75, wherein telescoping obturator 15 comprises a plurality of openings 85. Openings 85 operate in conjunction with a release mechanism 90 carried on handle 80 which is used to adjust how much of shaft 75 extends out of handle 80. More particularly, release mechanism 90 comprises a button 95 which moves a finger 96 against the action of a spring 97. By depressing button 95, finger 96 can be disengaged from an opening 85 in shaft 75, thereby allowing shaft 75 to be moved further in or out of handle 80 (par.116-117, fig.66).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAY A ABOUELELA whose telephone number is (571)270-7917.  The examiner can normally be reached on 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAY A ABOUELELA/Primary Examiner, Art Unit 3791